ScHUMAN, C. J. The claimant, The Haloid Company, a corporation, on various dates, commencing with the 4th day of May, 1949 to and including the 27th day of May, 1949, furnished supplies to the Division of Vital Statistics and Records of the State of Illinois in the amount of $541.29. A report has been filed by the Director of Finance that the material was furnished as claimed by the claimant, and received by the Department, but payment was not cleared before the lapse in appropriation in the 65th Biennium. Claimant comes before this Court upon stipulation waiving brief and argument. By the repeated decisions of this Court, it has been held that where the facts are undisputed that the State has received supplies ordered by it in accordance with due authority, a.nd has used the same, and, that the bill therefor was not paid before the lapse of the appropriation out of which it could have been paid, an award for the amount may be made. (Shell Petroleum Co. v. State, 7 C.R.R., 224; Shonkwiler 11 C.C.R. 602, and other cases.) An award is therefore entered in favor of the claimant, and allowed in the amount of $541.29.